Citation Nr: 9932299	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to January 
1970, and from January 1978 to November 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Seattle, Washington.


REMAND

Service medical records note complaints of left knee locking 
in August 1968.  At that time, the veteran gave a history of 
injuring his left knee approximately 16 weeks earlier when he 
struck it on a ladder rung.  Chondromalacia patella was 
diagnosed.  

The veteran filed a claim of entitlement to service 
connection for a left knee disability in February 1974.

VA outpatient records show treatment for various complaints, 
including left knee pain, from January 1972 to February 1974.

An April 1974 VA examination notes complaints of persistent 
locking of the left knee.  The veteran gave a history of 
injuring his left knee during service in April 1968.  
Physical examination revealed a normal station and gait.  The 
veteran was able to walk on tiptoe and heel, and squat 
completely.  There was a full range of motion of the knees, 
and straight leg raising was present to 90 degrees 
bilaterally.  The record notes subjective complaints of 
tenderness to pressure on the medial femoral condoyle of the 
left knee.  There was minimal anterior instability of the 
left knee, no lateral instability, and minimal crepitus on 
motion of the left knee.  A neurological examination was 
normal.  An X-ray of the left knee was normal.  The 
diagnostic impression was residuals of an injury to the left 
knee.

Based on this evidence, a May 1974 rating decision granted 
service connection for the veteran's left knee disability, 
and a noncompensable evaluation was assigned.

Service medical records reflect treatment for complaints of 
right knee pain from February 1980 to April 1986.  A February 
1980 record notes that the veteran experienced pain after 
bumping his right knee three days earlier.  Tendonitis was 
diagnosed.  A June 1981 record indicates that the veteran 
fell after his right knee locked.  The diagnostic impression 
was possible internal damage to the right knee.  In September 
1984, the veteran sought treatment after twisting his right 
knee the previous evening.  The diagnostic assessment was 
traumatic effusion, rule out meniscal rupture of the right 
knee.  

The veteran gave a 10-month history of right knee pain in 
June 1985, and indicated that he experienced sharp right knee 
pain since falling on the knee earlier that morning.  The 
final assessment was medial meniscus injury, and right knee 
trauma.  

The following month, the veteran complained of recurrent 
episodes of right knee pain, swelling and bruising following 
episodes of walking or running.  He reported several episodes 
of "catching" and "buckling."  A physical examination 
revealed weakness in the right leg, and effusion and pain in 
the right knee.  The veteran lacked 15 degrees to full 
extension of the right knee.  

A right knee arthroscopy was performed in April 1986, and a 
medial plica was resected.

An August 1986 Medical Board report notes that the veteran's 
right knee continued to "lock up."  A physical examination 
of the knee showed no effusion or synovial hypertrophy, and 
the arthropy portals were noted to be well healed.  The 
veteran reported tenderness on palpation along the medial 
joint line, over the medial femoral condoyle, and along the 
medial side of the patella.  X-rays of the knee were normal, 
with the exception of some mild osteoporosis of the patella.  
The final assessment was patellofemoral pain syndrome of the 
right knee.

On VA orthopedic examination in January 1987, the veteran 
gave a history of injuring his right knee in 1968.  He 
related that he fell forward while climbing a ladder on a 
submarine, and hit the anterior aspect of his right knee on a 
rung of the ladder.  After three or four days of ice 
treatment, the swelling reportedly resolved.  He experienced 
no trouble with the right knee "for many years."  In late 
1983 or early 1984, however, he noticed that his right knee 
would lose support and give way while he was jogging.  He 
reported that a right knee arthroscopy was performed in April 
1986.  The veteran related that he experienced knee pain 
after sitting for prolonged periods of time, but indicated 
that standing and walking provided considerable relief.  

A physical examination revealed that the veteran walked 
without a limp.  Range of motion of the right knee was from 0 
to 120 degrees, and range of motion of the left knee was from 
0 to 135 degrees.  Both knees were stable, and there was no 
effusion.  Pain was noted on palpation to the patella, and 
when moving the patella.  Knee joint tenderness was noted.  
An examination of the skin revealed three punctate wounds 
from the arthroscopy, which were each one cm in diameter.  
The scars were well healed, nonadherent and nontender.  The 
final assessment was chondromalacia, probably of the patella, 
and post arthroscopy and debridement of the right knee joint.

A November 1987 private medical report notes that the veteran 
presented earlier that month with complaints of difficulty 
walking due to instability of his right knee.  The veteran 
related that his knee was unstable in flexion, and indicated 
that he had fallen down several times due to his knee giving 
out.  He denied experiencing significant pain.  On 
examination, Lachman's and McMurray's tests were negative.  
Some retropatellar crepitus was noted.  The right knee was 
stable with varus-valgus, and in rotation from 0 to 30 
degrees.  The record notes approximately one inch of atrophy 
of the right quadriceps.  A MRI study of the right knee 
revealed findings consistent with stage 2 chondromalacia.  A 
brace was prescribed to limit flexion.

The RO granted service connection for the veteran's right 
knee disorder in December 1987, and assigned a 10 percent 
evaluation.

In March 1994 correspondence, the veteran sought increased 
evaluations for his bilateral knee disability.

A May 1994 VA examination report notes complaints of right 
knee buckling and giving way, and shooting pains in the left 
knee involving the medial knee joint and medial thigh.  A 
physical examination of the knees showed no obvious 
quadriceps wasting.  The knees were not swollen, inflamed or 
warm.  There was full extension bilaterally.  The veteran 
lacked 10 degrees of full flexion on the right, and 
approximately 5 degrees on the left.  No local tenderness was 
noted.  Medial and lateral collateral ligaments were intact.  
Drawer testing was negative, and McMurray's test was 
negative.  There was moderate patellofemoral crepitus on the 
right, and minimal patellofemoral crepitus on the left.  The 
pertinent diagnosis was chondromalacia patellae bilaterally, 
status post arthroscopy of the right knee.

Consequently, an August 1994 rating decision continued the 10 
percent evaluation of the veteran's service-connected 
patellofemoral pain syndrome of the right knee, and the 
noncompensable evaluation of the service-connected left knee 
disability.

The veteran sought increased evaluations for his service-
connected bilateral knee disability in May 1997, indicating 
that these disabilities had increased in severity.

The July 1997 VA examination report notes that the veteran's 
claims folder was not available for review.  The veteran gave 
a history of employment as a convenience store manager until 
1992, and indicated that he had been on welfare since that 
time.  He stated that he filed a claim for disability 
benefits with the Social Security Administration (SSA), which 
was currently pending.  The veteran complained of pain in the 
inferior patella joint lines, and related that both knees 
"hurt through the middle."  He reported knee discomfort 
after walking more than one block, and described the pain as 
sharp rather than aching.  The veteran explained that he uses 
knee braces when he experiences severe pain.  He treats the 
pain with hydrocodone, and uses Naprosyn only if "absolutely 
necessary."  He related that this medication "make [the 
pain] tolerable," and denied other therapies.

He was observed pacing the lobby without an antalgic gait.  
When summoned for examination, he displayed an exaggerated 
left side antalgia.  A physical examination of the knees 
revealed scarring residuals of arthroscopic surgery 
surrounding the kneecaps.  These scars were noted to be 
nontender.  There was no knee effusion with milking and 
ballottment techniques, although the veteran complained of 
bilateral inferior knee joint line discomfort.  The kneecaps 
were nondisplaced and mobile bilaterally.  Active range of 
motion sitting with straight leg raising was from 90 to 0 
degrees with subjective knee discomfort, right equal to left.  
Passive range of motion lying supine was notable for 
bilateral knee flexion from 0 to 145 degrees with inferior 
knee joint line discomfort from 140 to 145 degrees.  Mild 
subpatellar crepitus was noted bilaterally with passive range 
of motion.  Deep tendon reflexes in the knees were 1+/2 and 
symmetric.  A mildly positive right anterior Drawer sign was 
noted.  There was no medial collateral or lateral collateral 
ligament laxity to stress testing.  X-rays were normal.

The veteran refused functional assessment standing and 
ambulating due to knee discomfort residual from passive range 
of motion.  The final assessment was bilateral knee condition 
with residuals of arthroscopic surgical intervention.  The 
examiner commented that the veteran's subjective complaints 
were "not fully supported" by clinical findings.  

The Board notes that at the time of the veteran's July 1997 
VA examination, the veteran reported that he a claim for 
disability benefits pending with the Social Security 
Administration (SSA).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist requires that the VA obtain all relevant 
facts, not just those for or against the claim, and that 
where the records are in the possession of the Federal 
Government, VA is responsible for securing the material.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  In the 
alternative, if there was in fact no SSA award or no records, 
this should be documented in the record.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Veterans' Appeals (Court) held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  In this case, the veteran's 
bilateral knee disability is rated based on limitation of 
motion.  As noted above, the veteran refused to comply with 
functional assessment testing due to alleged residual 
discomfort from passive range of motion testing.  The record 
also showed recorded clinical observation indicating a 
discrepency between performance at the formal examination and 
when not in the examination setting, as well as objective 
findings inconsistent with significant functional impairment 
due to pain.  The examiner expressly noted the objective 
findings were not fully supporting the subjective complaints.  
The veteran is advised that fully cooperation in examination 
and testing is vital to his claim, and his refusal to 
cooperate may have adverse consequences to his claim.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999), 
the Board is deferring adjudication of the issues prepared 
and certified for appellate review pending a remand of the 
case to the RO for further development as follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
bilateral knee disability that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder. 

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination made and a copy 
of the medical records upon which the 
award was based.  38 U.S.C.A. § 5106 
(West 1991).  If there is no SSA award or 
no records, this should be documented in 
the record.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

4.  The RO should arrange for an 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's bilateral knee disability.  
Any pathology present should be 
identified.  If there is pathology 
present which is not related to the 
veteran's service-connected bilateral 
knee disability, the examiner should 
indicate whether this pathology produces 
manifestations which may be distinguished 
from the manifestations of the service 
connected disability.  The examination 
report should include a full description 
of the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  All findings should be 
recorded in detail, including range of 
motion of the veteran's knees, recorded 
in degrees.  In addition, the examiner 
should address the following:

(a)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his bilateral knee 
disability, offer an opinion as to 
whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints and the level of 
each complaint, including pain.

(b)  Whether the service-connected 
bilateral knee disability causes weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?

(c)  Whether pain is visibly manifested 
on movement of each knee, and if so, to 
what extent; the presence and degree of, 
or absence of, muscle atrophy 
attributable to the veteran's service-
connected disability; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's bilateral knee disability, 
should be provided.  The veteran's claims 
folder and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that this examination 
may provide findings and opinions that are 
vital to his claim and that a failure to 
report and cooperate with the examination may 
have adverse consequences to his claim.  
Derwinski v. Connolly, 1 Vet. App. 566 
(1991). Moreover, under 38 C.F.R. § 3.655 
(1997), where a claimant fails without good 
cause to appear for a scheduled examination 
in conjunction with a claim for increase, the 
claim will be denied.  Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an increased rating for patellofemoral 
pain syndrome of the right knee, 
currently evaluated as 10 percent 
disabling, and entitlement to a 
compensable evaluation for a left knee 
disability.  If the veteran's claims 
remain denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












